Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

ALLOW SUBJECT MATTER
This office action is in response to the amendment filed on April 20, 2107.  
Claims 21-40 are allowable over the prior art of record.
The present invention is directed to a system and method for dynamic configuration of action performed by client application.  Claims 21, 30, and 39 are uniquely identify a distinct feature “selecting, by one or more servers, a digital component to be presented in an application executed at a client device; obtaining, by the one or more servers, attributes of the digital component, including at least one or more of a destination network location to which the digital component redirects users in response to interaction with the digital component and a reporting network location to which the interaction with the digital component is reported; after selecting the digital component and obtaining the attributes of the digital component, selecting, by the one or more servers and based on the obtained attributes, a config file that specifies a set of operations to be performed by the client device that presents the digital component; and transmitting, to the client device, a payload that includes information specifying the digital component to be presented in the application and the config file that, upon execution by the client device, causes the client device to perform the set of operations specified by the config file.  Claims 22-29, 31-38, and 40 are allowed due to dependent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2021/0157619
2020/0184009
2021/0326018
2021/0374264
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451